Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-12 in the reply filed on May 2, 2022 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-8 and 10-12 are directed to an apparatus, which is a machine. Therefore, claims 1-8 and 10-12 are directed to one of the four statutory categories of invention.

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites the limitations of detecting an item to be purchased, based on a temporal change in captured images of an item display position and, upon acquiring authentication information for a purchaser, perform a charging process in respect of the purchaser for a price of the item.
Claim 1 recites the abstract idea of charging a purchaser for the price of an item based on temporal change in an image. This is an abstract idea because it covers certain methods of organizing human activity (commercial interactions) and mental processes (observation and evaluation). Charging a purchaser for the price of an item is a commercial interaction. Determining a temporal change in an image can be performed in the human mind. Dependent claims 2-8 and 10-12 recite the same abstract idea identified in claim 1.


Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-8 and 10-12 recite the additional elements of a server, a controller, a mobile shop, and a first terminal apparatus. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing data. These limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-8 and 10-12 recite the additional elements of a server, a controller, a mobile shop, and a first terminal apparatus. Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing data. These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data. Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claims do not amount to significantly more than the abstract idea itself.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0279382 A1 (“ZHANG”) in view of US 10,266,196 B1 (“Sinha”).
	Claim 1: ZHANG teaches a server (paragraph [0077], lines 22-24) apparatus comprising a controller (paragraph [0077], lines 6-10) configured to detect an item to be purchased (paragraph [0003], lines 1-5), based on a temporal change in captured images of an item display position (paragraph [0008] teaches a first image of merchandise at a first point in time and a second image of the merchandise at a second point in time; paragraph [0009] teaches comparing the first image with the second image to detect a change to the merchandise. The examiner interprets the change to the merchandise from the first image at the first point in time to the second image at the second point in time as a temporal change in the image of the merchandise display position.)
ZHANG does not teach upon acquiring authentication information for a purchaser from a first terminal apparatus, perform a charging process in respect of the purchaser for a price of the item. However, Sinha teaches a system that allows a user to pick an item from a store shelf (col. 4, lines 54-55) and upon acquiring authentication information for a purchaser from a first terminal apparatus, perform a charging process in respect of the purchaser for a price of the item (col. 4, line 65 – col. 5, line 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of ZHANG. One of ordinary skill in the art would have been motivated to do so in order to automate the payment process of ZHANG so that the user did not have to wait in line to pay for the item.
The cited prior art does not teach that the items are in a mobile shop. However, this limitation is an intended use limitation. An intended use limitation is not given patentable weight if the prior art teaches all the structural limitations (see MPEP 2114 (II)).
Claim 7: The cited prior art teaches the limitations of claim 1 as noted above. ZHANG does not teach that the controller performs the charging process if the item contained in the image captured before acquisition of the authentication information is not contained in the image captured when the authentication information is acquired. However, Sinha teaches a system that allows a user to pick an item from a store shelf (col. 4, lines 54-55) and upon acquiring authentication information for a purchaser from a first terminal apparatus, perform a charging process in respect of the purchaser for a price of the item (col. 4, line 65 – col. 5, line 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the charging process after the temporal change in the captured images of ZHANG. One of ordinary skill in the art would have been motivated to do so in order to perform the charging process only after confirming that the customer had possession of the item.
Claim 11: The cited prior art teaches the limitations of claim 1 as noted above. ZHANG does not teach that the controller transmits charging information including the price to the first terminal apparatus and performs the charging process conditional on approval being acquired from the first terminal apparatus. However, Sinha teaches a system that allows a user to pick an item from a store shelf (col. 4, lines 54-55) and upon acquiring authentication information for a purchaser from a first terminal apparatus, perform a charging process in respect of the purchaser for a price of the item (col. 4, line 65 – col. 5, line 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of ZHANG. One of ordinary skill in the art would have been motivated to do so in order to automate the payment process of ZHANG so that the user did not have to wait in line to pay for the item.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0279382 A1 (“ZHANG”) in view of US 10,266,196 B1 (“Sinha”) and further in view of US 10,552,792 B2 (“Mattingly”).
	Claim 2: The cited prior art teaches the limitations of claim 1 as noted above. ZHANG does not teach that upon acquiring a position of a collection point for the item from a second terminal apparatus, the controller transmits an instruction to the mobile shop, instructing the mobile shop to move to the collection point and collect the item. However, Mattingly teaches a mobile shop (Fig. 1, “120”) that transports items from one location to another location (col. 4, lines 39-48) and receives delivery instructions from a central computer (col. 5, lines 12-16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of ZHANG. One of ordinary skill in the art would have been motivated to do so in order to automate the delivery of items from one location to another location, as taught by Mattingly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0279382 A1 (“ZHANG”) in view of US 10,266,196 B1 (“Sinha”) and further in view of US 2020/0401970 A1 (“Xu”).
	Claim 8: The cited prior art teaches the limitations of claim 1 as noted above. ZHANG does not teach that when a position of a purchase point specified by a purchaser is acquired from the first terminal apparatus, the controller transmits a movement instruction to the mobile shop, instructing the mobile shop to move to the purchase point. However, Xu teaches providing a mobile vendor with instructions for delivering a product to a customer’s location (paragraph [0038], lines 1-10) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature into the invention of ZHANG. One of ordinary skill in the art would have been motivated to do so in order to deliver the product to the customer in a timely manner.

	Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 9 recites a combination of elements not found in the prior art.  Specifically claim 9 recites the following:
“…the controller performs the charging process conditional on the authentication information being acquired from the first terminal apparatus before transmitting, to the mobile shop, the movement instruction instructing the mobile shop to move to the purchase point, matches the authentication information acquired from the first terminal apparatus after the mobile shop moves to the purchase point.”
	Although claim 9 recites the same abstract idea recited in claim 1, claim 9 is not directed to an abstract idea because the abstract idea is integrated into a practical application of the abstract idea. For example, the additional elements recited in claim 9 apply or use the abstract idea in some other meaningful way beyond linking the use of the abstract idea to a particular technological environment. As such, claim 9 recites eligible subject matter.    

Claims 3-6, 10, and 12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
	Claim 3 recites a combination of elements not found in the prior art.  Specifically claim 3 recites the following:
	“…the controller transmits the identification information to the second
terminal apparatus, and detects the item added to the display position as the item to be exhibited in a case in which the identification information acquired from the second terminal apparatus matches the identification information stored in the memory when the item is displayed in the item display position.”

Claim 10 recites a combination of elements not found in the prior art.  Specifically claim 10 recites the following:
“…wherein the controller acquires the authentication information from the first terminal apparatus via the mobile shop.”
Claim 12 recites a combination of elements not found in the prior art.  Specifically claim 12 recites the following:
“…wherein when approval is acquired from a third terminal apparatus acquiring the charging information from the first terminal apparatus, the controller performs the charging process on another purchaser based on authentication information acquired from the third terminal apparatus.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2020/0202416 A1 (“ARK”): ARK teaches placing a wireless identification device (Fig. 1, “1”) on a product that sends product location information signals (paragraph [0065]). This information is compared to data stored on a data system (paragraph [0067]) to determine if the product has been moved by the customer (paragraph [0068]). However, ARK does not teach or suggest the limitations identified above.
(ii) US 2019/0215424 A1 (“Adato”): Adato teaches determining, based on analysis of the one or more images, that a product is not located in the correct display location (paragraph [0471], lines 1-4). However, Adato does not teach or suggest the limitations identified above.
(iii) “Image Recognition For Product And Shelf Monitoring And Analysis” by Amit Jnagal: Jnagal teaches using image recognition for product and shelf monitoring. However, Jnagal does not teach suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625